The majority opinion seems to concede that the respondents were entitled to the rents and profits from the premises until the time of redemption expired and the execution of a deed to the appellant, and then observes that it does not follow that the estate of the deceased mortgagor was entitled to the rents and profits without reimbursement of the amounts necessarily expended for seed to enable the receiver to comply with the terms of the lease entered into by the administratrix. With that view I agree. It, however, does not follow that the receiver is entitled to the $519.47 soil conservation fund by virtue of his receivership as against the owners of the equity of redemption.
There would have been no value in the crops if appellant had not advanced funds with which to purchase seed and care for them. The evidence tends to show that there would have been no crops, hence no proceeds, without the furnishing of funds by the appellant. Had there been a net profit derived from the crops on the land covered by the appellant's mortgage doubtless the respondents would have been entitled to the same. The respondents would *Page 566 
have lost nothing, but there was a chance of harvesting a crop which would bring an excess over the cost of the seed furnished. Columbia Trust Co. v. Farmers'  Merchants' Bank et al., 82 Utah 117,22 P.2d 164.
From the reasoning employed by the Utah Supreme Court in deciding issues involved in the repayment of the money expended for seed in the case cited above it would seem that it is tied up with and relates only to the very materials and things that produce the returns on account of money which had been expended to produce them, and in that case there were crops involved as in the instant case and it will be noted that the court makes mention of the fact that the land owner has a right to the overplus above what had been expended in producing the crops. I believe therefore that the situation that we meet in the facts in this case must stop with the appropriation to the appellant of the proceeds which emanated from the sale of the crops and can go no further and cannot touch the soil conservation funds.
This soil conservation fund is somewhat in the nature of a gratuity to the owner of the premises who has the right to receive a portion of any crop, or the proceeds thereof on any farm. It would seem from the 1937 Agricultural Conservation Program, NCR Bulletin 101, section 3, at page 37, that a person solely by virtue of a credit relationship is not entitled to receive any payment with respect to such farm pursuant to the Conservation Program in the North Central Region.
In seeking further light upon the mortgagee's right to the soil conservation payment I turn to Southall v. Mickelson, 68 N.D. 191,277 N.W. 601, 602, 120 A.L.R. 693, and quote: "One of the cardinal principles of the reduction program set up under the Agricultural Act [7 U.S.C.A. § 601 et seq.] was that payments to a contract signer should go to such signer free from all claims."
While it must be conceded that the North Dakota high court was dealing with a check that was payable to both parties, yet the net result of the reasoning is the same. In the instant case there are no facts which can be construed *Page 567 
so as to permit the mortgagee any claim upon this fund. The contract signer was entitled to this fund free from all claims.
I cannot agree with the statement in the majority opinion "the extent to which the receiver contributed to these practices was determined by the agency of the Federal Government and payment was made accordingly". The record, in my opinion, does not sustain such a view as there is authority to the effect that payments made to agricultural producers pursuant to statutes in aid of agriculture belong to the person actually entitled to the crop and land rather than to the person in possession who actually produces the crop and makes application for the payment. 2 Am. Jur. 398 (1940 A.J.S. 15).
Just how this receiver became a party to the agricultural program for soil building which in its main seems to require that certain land shall lay idle is to me inconceivable. While I agree that the appellant is entitled to recover for the price of the seed and the work reasonably expended to produce the crop, yet that payment should and ought to come out of the crop he produced and not out of the funds by virtue of the conservation program under the allotment taking certain acreage of this farm out of production. This federal money under the allotment contract for restriction of production clearly belonged to the respondents. Plaza Farmers' Union Warehouse  Elevator Co. v. Tomlinson et al., 183 Wn. 617, 49 P.2d 36, 101 A.L.R. 417.
An examination of the 1937 Agricultural Conservation Program contained in Bulletin 101 issued by the Department of Agriculture June 22, 1937, clearly indicates that the funds shall not be used for pre-existing indebtedness. The respondents as owners by virtue of the equity of redemption period were entitled under this federal program to the government funds issued in furtherance of rebuilding the land by permitting a certain percentage thereof to remain idle. I do not believe that such payments can be regarded as rents and profits arising out of the land covered by the order of the court appointing the receiver. The record is quite silent as to what acts or performances the appellants *Page 568 
performed to entitle them to receive this government payment for the purpose of letting the land lay idle. The reason advanced in the opinion for permitting the appellant to recover for the purchase of seed with which to sow and plant the land can in no event apply to permitting the appellant to take over government payments for letting the land lay idle or even for the purpose of restricting production for soil building. See Burns v. Clarksdale Production Credit Ass'n., Miss., 195 So. 588; Friona State Bank v. Eaves, Tex. Civ. App. 117 S.W.2d 818.
As the record now stands it is inconceivable to me that the appellants have shown any authority whatsoever that they are entitled to appropriate the government soil building funds. The trial court should be sustained in its order and judgment requiring the appellant receiver to pay over unto the respondents the soil conservation payments.